Citation Nr: 0209487	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  98-08 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
service-connected post-operative recurrent dislocation of the 
left shoulder with degenerative joint disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from February 1972 
to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issue of entitlement to a disability evaluation greater than 
20 percent for the service-connected post-operative recurrent 
dislocation of the veteran's left shoulder with degenerative 
joint disease.  

After receiving a January 1998 notification of that decision, 
the veteran perfected a timely appeal of the denial.  In 
December 1999, the Board remanded his increased rating claim 
to the RO for further evidentiary development.  Following 
completion of the requested development, the RO, by a May 
2002 rating action, confirmed the 20 percent evaluation 
previously assigned to the veteran's service-connected 
post-operative recurrent dislocation of the left shoulder 
with degenerative joint disease and awarded a separate 
compensable rating of 10 percent for the post-operative left 
shoulder scar (based on objective examination findings of the 
presence of a tender and painful scar on the left shoulder).  
In July 2002, the RO returned the veteran's case to the 
Board.  

Although notified of the grant of a separate 10 percent 
rating for the service-connected post-operative left shoulder 
scar, the veteran has not initiated an appeal regarding the 
disability evaluation granted, or the effective date 
assigned, to this disorder.  As such, the only issue 
currently before the Board for appellate review is the claim 
of entitlement to a disability rating greater than 20 percent 
for service-connected post-operative recurrent dislocation of 
the left shoulder with degenerative joint disease.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected post-operative recurrent 
dislocation of the left shoulder with degenerative joint 
disease is manifested by complaints of pain, weakness, 
stiffness, instability, giving way, locking, fatigability, 
lack of endurance, heat and redness with objective 
examination findings of some limitation of motion with loss 
of function due to pain.    


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
service-connected post-operative recurrent dislocation of the 
left shoulder with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the June 1998 
statement of the case, the September 1998 supplemental 
statement of the case, the Board's December 1999 remand, and 
the May 2002 supplemental statement of the case informed the 
veteran of the evidence needed to substantiate his increased 
rating claim.  As such, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  The veteran has also undergone two pertinent VA 
examinations during the current appeal.  Consequently, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  


Factual Background

According to the service medical records, in February 1972, 
the veteran reported that he had hurt his left shoulder on 
crossbars.  Medical personnel stated that the veteran's left 
shoulder "popped back in" as soon as his arm was moved for 
examination purposes.  X-rays taken of the veteran's left 
shoulder showed a probable impaction fracture of the humeral 
head but no dislocation.  Clinical correlation was 
recommended.  

In June 1972, the veteran reported that, in February of that 
year, he had had a plaster cast on his left shoulder for 
dislocation of this joint.  At the time of the June 1972 
treatment session, the veteran complained of pain upon 
abduction of his left arm.  A physical examination, including 
x-rays, was negative.  The veteran was found to be fit for 
training.  

In August 1972, the veteran sought treatment for complaints 
of recurrent dislocation and instability of his left 
shoulder.  Strengthening exercises were recommended.  In 
November 1972, he was treated for a dislocated left anterior 
shoulder.  

Between February and April 1973, the veteran was hospitalized 
for approximately one-and-a-half months for treatment for 
chronic dislocation of his left shoulder.  In February 1973, 
during that hospitalization, the veteran underwent an 
arthroplasty of his left shoulder.  The service separation 
examination, which was conducted in February 1974, noted the 
presence of a post-operative scar on the veteran's left 
shoulder.  

In March 1974, the veteran was discharged from active 
military duty.  In July 1974, he underwent a VA examination 
which reflected, in pertinent part, the presence of a left 
shoulder scar.  He failed to report for the rehabilitation 
medicine appointment scheduled for later that month or to the 
rescheduled appointment in August 1974.  

VA outpatient treatment records dated in August 1976 
reflected the veteran's complaints of pain in his left 
scapula region.  A physical examination demonstrated normal 
range of motion as well as tenderness to the scapula area 
upon rotation of the blade forward.  

In December 1976, the veteran underwent a VA orthopedic 
examination, at which time he complained of progressive 
worsening of his left shoulder pain.  The December 1976 
evaluation of the veteran's left shoulder demonstrated a 
well-healed scar anteriorly, good musculature, active 
abduction to 80 degrees, active external rotation and 
abduction to approximately 60 degrees, external rotation with 
the arm at the side of approximately 20 degrees, internal 
rotation with the arm at the side of approximately 
70 degrees, the ability to put the hands behind the head, and 
marked difficulty putting the left hand in the buttock area.  
The examiner noted that the veteran had a moderately severe 
amount of pain on range of motion of his arm and that this 
pain caused him "marked limitation."  X-rays taken of the 
veteran's left shoulder showed moderately severe degenerative 
intra-articular change with defect of the posterior and 
superior aspect of the anatomical neck of the humerus.  The 
examiner provided an assessment of status-post multiple 
dislocations of the left shoulder with degenerative joint 
disease of the left shoulder joint.  In addition, the 
examiner expressed his opinion that the veteran appeared to 
have substantial disability secondary to his left shoulder 
problem and that this problem could be considered to have 
rendered him totally disabled from manual labor.  

Based on these service, and post-service, medical records, 
the RO, by a February 1977 rating action, granted service 
connection for post-operative recurrent dislocation of the 
left shoulder with degenerative joint disease.  Additionally, 
the RO awarded a 20 percent evaluation to this disability, 
effective from August 1976.  

Subsequent VA medical records dated in October 1985 and April 
1986 reflect the veteran's complaints of left shoulder pain.  
The physical examination conducted at the April 1986 
outpatient treatment session demonstrated good range of 
motion of the veteran's left shoulder.  The examiner 
diagnosed bicipital tendonitis.  Based on this relevant 
medical evidence, the RO, by a June 1986 rating action, 
confirmed the 20 percent evaluation for the veteran's 
service-connected left shoulder disability.  Although 
notified of the decision, the veteran did not appeal the 
denial.  

Additional pertinent evidence received during the current 
appeal indicates that, between July 1995 and July 1997, the 
veteran periodically sought treatment for complaints of 
multiple joint pain, including his left shoulder.  X-rays 
taken of the veteran's left shoulder in July 1995 showed that 
the presence of degenerative disease of the glenohumeral 
joint which had advanced since the previous radiographic 
study in July 1986.  Further, an examiner expressed her 
opinion that the veteran's irregular use of medication 
appeared to be a factor contributing to his pain.  

In September 1997, the veteran underwent a VA joints 
examination, at which time he complained of constant pain in, 
and limited use of, his left shoulder.  Physical examination 
of the veteran's left shoulder demonstrated a normal and 
well-healed four-inch scar over the anterior region, no 
evidence of dislocation, and marked restriction in range of 
motion (including marked restriction of extension from zero 
to 10 degrees forward, marked restriction of flexion from 
zero to 100 degrees, restriction of abduction from zero to 
90 degrees, adduction from zero to 10 degrees, and marked 
restriction of external and internal rotation from zero to 
10 degrees on each side).  The examiner observed that the 
marked restriction of all ranges of motion of the veteran's 
left shoulder was the result of pain and stiffness of the 
joint.  

In addition, the examiner referenced range of motion studies 
performed on the veteran's left shoulder by a physical 
therapist.  According to these results, the veteran had 
extension of this joint to 50 degrees, flexion to 80 degrees, 
abduction to 80 degrees, internal rotation to zero degrees, 
and external rotation to zero degrees.  

X-rays taken of the veteran's left shoulder showed some 
degenerative change along the humeral head with some loss of 
glenohumeral joint space, some minimal hypertrophic bone 
formation within the area of the acromioclavicular joint, no 
fractures or other acute osseous abnormalities, and some 
minimal pneumatocele formation overlying the apex of the left 
lung.  The examiner diagnosed, in pertinent part, chronic 
left shoulder pain, status post arthrotomy of the left 
shoulder, and degenerative joint disease of the left 
shoulder.  

Subsequent medical records dated from November 1997 to 
November 1999 reflect occasional treatment for complaints of 
left shoulder pain.  A November 1998 VA medical record 
indicates that the veteran's left shoulder pain was only 
mildly relieved by the cream that he had been given.  A 
physical examination conducted at that time demonstrated no 
joint warmth and positive active range of motion.  

In October 2000, the veteran underwent another VA joints 
examination, at which time he complained of "a lot of 
pain," weakness, stiffness, swelling, heat and redness, 
instability, giving way, locking, fatigability, and lack of 
endurance.  He explained that he had not dislocated his left 
shoulder since the in-service surgery on this joint but 
described periods of flare-ups when he lifts his arm.  The 
examiner noted that he had reviewed the veteran's claims 
folder and that the veteran was right-handed.  

A physical examination of the veteran's left shoulder 
demonstrated an eight centimeter long tender operative wound 
scar (with one centimeter thickness), no subluxation, no 
effusion, no redness or increased heat, forward flexion to 
84 degrees, abduction to 78 degrees, external rotation of 
42 degrees, and internal rotation of 38 degrees.  The 
examiner noted that the following ranges of motion are the 
normal ranges of motion for the shoulder joint:  180 degrees 
forward flexion, 180 degrees abduction, 90 degrees external 
rotation, and 90 degrees internal rotation.  In addition, the 
examiner explained that the veteran's left shoulder motion 
stopped when his pain began; that he appeared to guard his 
left shoulder range of motion at the examination; and that 
there was objective evidence of painful motion, instability, 
weakness, tenderness, abnormal movement, and guarding of 
movement.  

The examiner diagnosed post-operative degenerative joint 
disease of the left shoulder with loss of function due to 
pain.  Specifically, the examiner explained that the veteran 
has additional disability caused by limitation of motion due 
to pain.  Further, the examiner cited weakness, atrophy, 
incoordination, excess fatigability, and deformity in that 
the veteran would not adduct his arm due to pain.  

As the Board has previously noted in this decision, the 
veteran's service-connected post-operative recurrent 
dislocation of his left shoulder with degenerative joint 
disease has remained evaluated as 20 percent disabling during 
the current appeal.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
post-operative recurrent dislocation of the left shoulder 
with degenerative joint disease pursuant to Diagnostic 
Codes 5203 and 5010.  In particular, Diagnostic Code 5203 
stipulates that a 20 percent disability evaluation is 
warranted either with evidence of nonunion of the minor 
clavicle or scapula, with loose movement, or with evidence of 
dislocation of the minor clavicle or scapula.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2001).  A rating greater than 
20 percent cannot be awarded under this particular Diagnostic 
Code.  Id.  

However, a rating higher than the currently assigned 
evaluation of 20 percent for the veteran's service-connected 
left shoulder disability may be granted under other relevant 
diagnostic codes.  In particular, according to Diagnostic 
Code 5010, arthritis due to trauma, which is substantiated by 
x-ray findings will be evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  The 
applicable diagnostic code which rates impairment resulting 
from degenerative arthritis stipulates that such a 
disability, which is established by x-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  

In the absence of limitation of motion, arthritis would be 
rated as follows:  10 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and 20 percent with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
Id.  These 10 percent and 20 percent ratings, which are based 
on x-ray findings, will not be combined with the ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Note 1 
following Diagnostic Code 5003 (2001).  

According to the appropriate diagnostic code which rates 
impairment resulting from limitation of motion of the minor 
arm, evidence of limitation of motion of this extremity to 
the shoulder level will result in the award of a 20 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2001).  Evidence that the range of motion of the 
minor arm is limited to midway between the side and shoulder 
level also warrants the assignment of a 20 percent disability 
rating.  Id.  A 30 percent disability evaluation requires 
evidence that the minor arm is limited in motion to 
25 degrees from the side.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Code 5201 clearly contemplates limitation of 
motion of the arm.  Application of the precepts enunciated in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) require that problems 
such as pain on use be specifically considered by any 
examiner charged with evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained of 
chronic pain in, and limitation of motion of, his left 
shoulder.  The veteran asserts that this symptomatology 
restricts his activities.  Such descriptions are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Importantly, however, the veteran's descriptions of 
his service-connected left shoulder disability must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

As the recent pertinent medical records indicate, the 
veteran's service-connected left shoulder disability is 
manifested by objective examination findings of limitation of 
motion with loss of function due to pain.  There was no 
subluxation, effusion, or redness or increased heat.  In 
particular, the most recent tests completed on the veteran's 
range of motion of his left shoulder demonstrated forward 
flexion to 84 degrees and abduction to 78 degrees.  
Significantly, these range of motion findings do not support 
the next higher disability evaluation of 30 percent for the 
veteran's service-connected left shoulder disability.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001) (which 
stipulates that evidence that the minor arm is limited in 
motion to 25 degrees from the side is necessary for the grant 
of a 30 percent disability rating).  

The Board acknowledges the veteran's consistent complaints of 
left shoulder pain.  Specifically, at the recent October 2000 
VA joints examination, the veteran reported experiencing 
flare-ups when he lifts his left arm.  Also at this 
evaluation, the examiner noted that the veteran's left 
shoulder motion stopped when his pain began; that he appeared 
to guard his left shoulder range of motion at the 
examination; and that there was objective evidence of painful 
motion, instability, weakness, tenderness, abnormal movement, 
guarding of movement, atrophy, incoordination, excess 
fatigability, and deformity.  

Significantly, however, recent pertinent medical records 
demonstrates no subluxation, effusion, or redness or 
increased heat.  Furthermore, the veteran is able to lift his 
minor upper extremity to almost to 90 degrees from his side.  
Thus, based on this pertinent evidence, the Board concludes 
that the currently assigned 20 percent rating for the 
service-connected post-operative recurrent dislocation of the 
left shoulder with degenerative joint disease contemplates 
any functional impairment, pain, and weakness experienced by 
the veteran as a result of this disorder.  In other words, 
the current rating of 20 percent for this service-connected 
disability reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his left upper extremity.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2001).  

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation greater than 20 percent 
for the service-connected post-operative recurrent 
dislocation of the left shoulder with degenerative joint 
disease is not warranted.  The preponderance of the evidence 
is against the claim for an increased rating for this 
service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in June 1998 in the present case, the RO 
provided, but did not discuss, the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the schedular evaluation in this case is not inadequate.  

Specifically, a higher schedular rating is provided for the 
veteran's service-connected left shoulder disability under 
Diagnostic Codes 5003, 5010, and 5201 (which rate traumatic 
arthritis as degenerative arthritis, pursuant to the 
limitation of motion of the arm), but the medical evidence 
supporting such a higher rating is not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
Specifically, it is not shown by the evidence of record that 
the veteran has required any recent hospitalization for his 
service-connected left shoulder disability.  Also, the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the 
service-connected post-operative recurrent dislocation of the 
veteran's left shoulder with degenerative joint disease.  
This disability is appropriately rated under the schedular 
criteria.  



ORDER

A rating greater than 20 percent for post-operative recurrent 
dislocation of the left shoulder with degenerative joint 
disease is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

